Citation Nr: 0915157	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-35 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for lumbar spine lumbar 
spine disability secondary to service connected disabilities.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for cervical spine 
disability secondary to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, sister


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2004, a statement 
of the case was issued in September 2005, and a substantive 
appeal was received in October 2005.  The veteran presented 
testimony at a Board in February 2009.  A transcript of the 
hearing is associated with the veteran's claims folder. 

At the veteran's hearing, she raised claims for entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for lumbar spine disability and for cervical spine 
disability.  The Board refers these claims to the RO for 
development and adjudication.  


FINDINGS OF FACT

1.  By rating decision in October 2002, the RO denied the 
veteran's application to reopen a claim for service 
connection for lumbar spine disability; the veteran did not 
file a notice of disagreement.

2.  Evidence received since the October 2002 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the lumbar spine claim.  

3.  By rating decision in October 2002, the RO denied the 
veteran's claim of service connection for cervical spine 
disability; the veteran did not file a notice of 
disagreement.

4.  Evidence received since the October 2002 rating decision, 
by itself or in conjunction with the evidence previously 
assembled, raises a reasonable possibility of substantiating 
the cervical spine claim.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision that denied the 
veteran's application to reopen a claim for service 
connection for lumbar spine disability is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the October 2002 rating decision 
is new and material; accordingly, the lumbar spine claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008). 

3.  The October 2002 rating decision that denied service 
connection for cervical spine disability is final.  38 
U.S.C.A. § 7105 (West 2002).  

4.  Evidence received since the October 2002 rating decision 
is new and material; accordingly, the cervical spine claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and 
material evidence") provide as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. 

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

The veteran's lumbar spine and cervical spine claims were 
denied by way of an October 2002 rating decision.  The 
veteran failed to file a timely notice of disagreement.  
Consequently, the October 2002 decision became final.  The 
evidence on record at the time of the October 2002 denial 
included the service treatment records, and previous denials 
of the claims dated December 1989, December 1990, and May 
1994.  These records failed to show that disability of the 
lumbar spine and the cervical spine were caused or aggravated 
by service connected disabilities.  

Evidence submitted since the October 2002 rating decision 
includes a July 2006 VA outpatient treatment report in which 
the examiner stated that "certainly the significant disease 
[the veteran] had in her knee would have a very reasonable 
likelihood of increasing stresses on the back which would 
cause significant back pain related to degenerative arthritis 
and disk disease."  The examiner added that "when looking 
at the shoulders and neck, there is certainly a reasonable 
link between the stresses placed on the shoulder and neck 
using the crutches."  The Board finds that the new evidence 
raises a reasonable possibility of substantiating the claims; 
and therefore constitutes new and material evidence.  The 
veteran's claims are therefore reopened.


ORDER

The veteran's claims of service connection for lumbar spine 
disability and for cervical spine disability are reopened.  
To this extent, the appeal is granted, subject to the 
directions set forth in the remand section of this decision.  


REMAND

The veteran has alleged that disability of her lumbar and 
cervical spines was caused or aggravated by her service 
connected knee disabilities.  She has argued that the knee 
disabilities alter her gait and place additional stress on 
her back.  She also contends that the use of crutches 
(necessary to compensate for service connected disabilities 
to her knees and feet) has likewise placed additional stress 
on her lumbar and cervical spines.  Although not expressly 
argued, the Board noted that disabilities of the left foot 
and right foot are also service-connected.  The possibility 
of secondary service connection in relation to these service-
connected disabilities should also be considered.  

In a July 2008 correspondence, the veteran stated that the 
Social Security Administration (SSA) has rated her 
disabilities at 100 percent because she is unemployable.  
Social Security records have not yet been incorporated into 
the claims file.  Since the precise nature of the veteran's 
medical history is relevant in the present case, the 
veteran's SSA records should be obtained.  VA has a duty to 
obtain SSA records when they may be relevant and VA has 
actual notice that the veteran is receiving SSA benefits.  
See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. 
West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  Accordingly, the RO should 
contact the SSA and obtain and associate with the claims file 
copies of the veteran's records regarding SSA benefits, 
including the medical records upon which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(2)(2008). 

At the veteran's Board hearing, she contended that she 
underwent knee surgery in May 1981 at the Baltimore VA 
hospital, but that VA has denied that she was ever at that 
facility.  The Board's review of the claims file shows that 
records from the Baltimore VA Medical Center showing a 
surgical procedure in May 1981 are in fact in the claims 
file.  

The veteran should also be scheduled for a VA examination for 
the purpose of determining whether the veteran's service 
connected knee and foot disabilities (or the veteran's use of 
crutches) has caused or aggravated the veteran's disability 
of the lumbar and cervical spines.  

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since these issues need to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  The RO should ensure that the 
veteran is furnished proper notice in 
compliance with 38 C.F.R.§ 3.159(b)(1), 
including notice of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, including the need to furnish 
all pertinent evidence in his possession.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2.  The RO should contact the Social 
Security Administration (SSA) and obtain 
and associate with the claims file copies 
of the veteran's records regarding SSA 
benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  The Veteran should be afforded a VA 
examination for the purpose of 
determining the nature, etiology and 
severity of any disabilities of the 
lumbar and cervical spines.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  Following a review of 
the relevant medical evidence in the 
claims file, to include the service 
treatment records and post-service 
treatment records; the medical history 
obtained from the Veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should opine 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current chronic disability of 
the lumbar or cervical spines was caused 
or aggravated by the veteran's service 
connected knee or foot disabilities (and 
to include whether or not the use of 
crutches caused or aggravated any current 
chronic disability of the lumbar or 
cervical spines).  

A rationale for all opinions expressed 
should be given.

4.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for disabilities of the lumbar 
and cervical spines.  The Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.           

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


